
	
		II
		110th CONGRESS
		1st Session
		S. 1895
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2007
			Mr. Reed (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To aid and support pediatric involvement in reading and
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Prescribe A Book
			 Act.
		2.Pediatric Involvement
			 in Reading and EducationPart
			 B of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6361 et seq.) is amended by adding at the end the following:
			
				5Pediatric Early
				Literacy Program
					1261.DefinitionsIn this subpart:
						(1)Eligible
				entityThe term eligible entity means a nonprofit
				organization that has, as determined by the Secretary, demonstrated
				effectiveness in the following areas:
							(A)Providing
				peer-to-peer training to healthcare providers in research-based methods of
				literacy promotion as part of routine pediatric health supervision
				visits.
							(B)Delivering a
				training curriculum through a variety of medical education settings, including
				residency training, continuing medical education, and national pediatric
				conferences.
							(C)Providing
				technical assistance to local healthcare facilities to effectively implement a
				high-quality Pediatric Early Literacy Program.
							(D)Offering
				opportunities for local healthcare facilities to obtain books at significant
				discounts, as described in section 1266.
							(E)Integrating the
				latest developmental and educational research into the training curriculum for
				healthcare providers described in subparagraph (B).
							(2)Pediatric Early
				Literacy ProgramThe term Pediatric Early Literacy
				Program means a program that—
							(A)creates and
				implements a 3-part model through which—
								(i)healthcare
				providers, doctors, and nurses, trained in research-based methods of early
				language and literacy promotion, encourage parents to read aloud to their young
				children, and offer developmentally appropriate recommendations and strategies
				to parents for the purpose of reading aloud to their children;
								(ii)healthcare
				providers, at health supervision visits, provide each child between the ages of
				6 months and 5 years a new, developmentally appropriate children’s book to take
				home and keep; and
								(iii)volunteers in
				waiting areas of healthcare facilities read aloud to children, modeling for
				parents the techniques and pleasures of sharing books together;
								(B)demonstrates,
				through research published in peer-reviewed journals, effectiveness in
				positively altering parent behavior regarding reading aloud to children, and
				improving expressive and receptive language in young children; and
							(C)receives the
				endorsement of nationally-recognized medical associations and academies.
							1262.Program
				authorizedThe Secretary is
				authorized to award grants to eligible entities under this subpart to enable
				the eligible entities to implement Pediatric Early Literacy Programs.
					1263.ApplicationAn eligible entity that desires to receive a
				grant under this subpart shall submit an application to the Secretary at such
				time, in such manner, and including such information as the Secretary may
				reasonably require.
					1264.Matching
				RequirementAn eligible entity
				receiving a grant under this subpart shall provide either directly or through
				private contributions, in cash or in-kind, non-Federal matching funds equal to
				not less than 50 percent of the grant received by the eligible entity under
				this subpart.
					1265.Use of grant
				funds
						(a)In
				generalAn eligible entity
				receiving a grant under this subpart shall—
							(1)enter into contracts with private nonprofit
				organizations, or with public agencies, selected based on the criteria
				described in subsection (b), under which each contractor will agree to
				establish and operate a Pediatric Early Literacy Program;
							(2)provide such
				training and technical assistance to each contractor of the eligible entity as
				may be necessary to carry out this subpart; and
							(3)include such
				other terms and conditions in an agreement with a contractor as the Secretary
				determines to be appropriate to ensure the effectiveness of such
				programs.
							(b)Contractor
				criteriaContractors shall be selected under subsection (a)(1) on
				the basis of the extent to which the contractors give priority to serving a
				substantial number or percentage of at-risk children, including—
							(1)low-income
				children (defined in this section as children from families with incomes below
				200 percent of the poverty line), particularly low-income children in
				high-poverty areas;
							(2)children without
				adequate medical insurance;
							(3)children enrolled
				in a State Medicaid program, established under title XIX of the Social Security
				Act (42 U.S.C. 1396 et seq.) or in the State Children's Health Insurance
				Program established under title XXI of such Act (42 U.S.C. 1397aa et
				seq.);
							(4)children living
				in rural areas;
							(5)migrant children;
				and
							(6)children with
				limited access to libraries.
							1266.Restriction
				on paymentsThe Secretary
				shall make no payment to eligible entities under this subpart unless the
				Secretary determines that the eligible entity or a contractor of the eligible
				entity, as the case may be, has made arrangements with book publishers or
				distributors to obtain books at discounts that are at least as favorable as
				discounts that are customarily given by such publisher or distributor for book
				purchases made under similar circumstances in the absence of Federal
				assistance.
					1267.Reporting
				requirementAn eligible entity
				receiving a grant under this subpart shall report annually to the Secretary on
				the effectiveness of the program implemented by the eligible entity and the
				programs instituted by each contractor of the eligible entity, and shall
				include in the report a description of each program.
					1268.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart—
						(1)$15,000,000 for fiscal year 2009;
						(2)$16,000,000 for fiscal year 2010;
						(3)$17,000,000 for fiscal year 2011;
						(4)$18,000,000 for fiscal year 2012;
				and
						(5)$19,000,000 for fiscal year
				2013.
						.
		
